ERICKSON, Justice
dissenting:
I respectfully dissent. Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967), declared that the fourth amendment protects persons and not places. Property law concepts, which preceded Katz, were to a large extent cast aside for the newly created right of privacy. Although curtilage concepts and inevitable discovery followed Katz, the primary issue in this case is whether the Hoffmans had a reasonable expectation of privacy in a backyard marijuana garden that was separated from an alley by a wire fence. The trial judge concluded that the Hoffmans could not have had a reasonable expectation of privacy in their backyard garden in a residential area in Morgan County. The growing marijuana was in “open view” and visible from the alley. The police officers required nothing more than the naked eye to determine that marijuana was growing. See United States v. Fisch, 474 F.2d 1071 (9th Cir.), cert, denied, 412 U.S. 921, 93 S.Ct. 2742, 37 L.Ed.2d 148 (1973). The Hoffmans’ wire mesh fence did not prevent observation of their growing marijuana.
The Supreme Court of Florida, in analyzing a similar factual issue, distinguished “plain view” as espoused by the plurality in Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971), from “open view.” State v. Rickard, 420 So.2d 303, 305-06 (Fla.1982). In Rickard, relied on by the majority, the court held that marijuana plants in a backyard were in “plain view,” and that the police did not violate the fourth amendment by observing the plants without a search warrant. However, because the defendant had taken steps to conceal the marijuana from public view, by putting it behind a shed and erecting a partition to shield it, he had exhibited an expectation of privacy that society was willing to find reasonable. 420 So.2d at 306. Therefore, under Katz, the marijuana was located in an area protected by the fourth amendment, and a warrant was required to seize it. Id.
However, Rickard distinguished another Florida case, Lightfoot v. State, 356 So.2d 331 (Fla.Dist.Ct.App.1978), in which no warrant was required to seize marijuana in a backyard. The Rickard court emphasized that in Lightfoot, as contrasted with Rickard, there was no expectation of privacy and that seizure of the marijuana with*478out a warrant was proper because the marijuana was in “open view." In Lightfoot, the court stated:
The defendant claims a violation of his Fourth Amendment rights, contending that absent exigent circumstances the police could not seize the plants without a warrant. In determining whether the marijuana plants were subject to Fourth Amendment protection we think the appropriate test is whether the defendant had a reasonable expectation of privacy, and, if so, whether that expectation was violated by an unreasonable governmental intrusion. Applying that test to the facts of this case we conclude that a person who keeps marijuana plants in open view in his backyard in plain view of a neighbor has no reasonable expectation of privacy and that seizure of the plants without a warrant by a police officer who has seen the plants from the neighbor’s yard, where he has a legal right to be, is not an unreasonable governmental intrusion.
Lightfoot, 356 So.2d at 333.
The facts in the present case are closer to Lightfoot. The Hoffmans took no steps to conceal the marijuana from public view, and no evidence supports the claim that the Hoffmans had a reasonable expectation of privacy in the area of the backyard where the marijuana was grown. Thus, the district court and the court of appeals correctly decided that, without a reasonable expectation of privacy, no fourth amendment concerns were implicated by a warrantless seizure of the marijuana.
Accordingly, I dissent, and would affirm the court of appeals.